11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Lauren
Ross Schmidt
Appellant
Vs.                   No. 11-05-00258-CV -- Appeal
from Collin County
Russell
Edward Schmidt
Appellee
 
On April 22, 2005, the trial court signed the
decree dissolving the marriage between Lauren Ross Schmidt and Russell Edward
Schmidt and changing Lauren=s
name from Lauren Ross Schmidt to Lauren Ann Ross.  A motion for new trial was not filed.  On June 7, 2005, Lauren filed a notice of
appeal.  This notice of appeal was filed
46 days after the date the decree was signed and was not timely under
TEX.R.APP.P. 26.1.[1]  Lauren has neither paid the required filing
fee nor timely filed an affidavit of inability to pay costs on appeal as
required by TEX.R.APP.P. 20.1.
On August 30, 2005, the clerk of this court wrote
the parties and informed them that it appeared an appeal had not been timely
perfected and that the required filing fee was due.  The August 30 letter directed Lauren to
respond on or before September 14, 2005, showing grounds for continuing the
appeal and to remit the filing fee. There has been no response to the August 30
letter.
Therefore, the appeal is dismissed for want of
jurisdiction.
 
PER CURIAM
September 29, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel consists of: Wright, J., and McCall, J.[2]




[1]In her notice of appeal, Lauren stated that she did not
receive notice of the decree until May 4, 2005, 12 days after the date the
decree was signed.  Because actual notice
was received within 20 days, the appellate due dates are not extended under
TEX.R.CIV.P. 306a 4 & 5.


[2]W. G. Arnot, III, Chief Justice, retired effective July
31, 2005.  The chief justice position is
vacant.